United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 30, 2010 Commission File No. Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number State of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 74-2976504 1-1822 Laclede Gas Company 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 43-0368139 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 13e-4(c)) Item 2.02 Results of Operations and Financial Condition See Item 7.01 Item 7.01 Regulation FD Disclosure The attached press release corrects a typographical error (inclusion of draft reference on first page) in the news release filed as exhibit 99.1 to the Company’s Form 8-K filed earlier on April 30, 2010.The text of the corrected release is included in Exhibit 99.1 attached to this report.The release that appeared on the newswires earlier today was correct. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release dated April 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE LACLEDE GROUP, INC. Date: April 30, 2010 By: /s/ M. D. Waltermire M. D. Waltermire Chief Financial Officer LACLEDE GAS COMPANY Date:April 30, 2010 By: /s/ M. D. Waltermire M. D. Waltermire Sr. Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press release dated April 30, 2010.
